Dear Mr. Laiche:
You have requested the opinion of this office with regard to whether certain sales tax proceeds of the Assumption Parish Road and Drainage Sales Tax District can be utilized for flood fighting purposes in connection with a local disaster emergency declared in accordance with R.S. 29:701, et seq.  According to your correspondence, the proposition approved by the voters of the Sales Tax District provides for the use of the sales tax revenues as follows:
     ". . . the net proceeds of the Tax . . . to be dedicated and used for the purpose of opening, constructing and improving public drains and drainage facilities in the District, and purchasing equipment used in connection therewith and for maintaining such drains and drainage facilities . . ."
La. Const. (1974) Art. VI, Sec. 32, governing special taxes, states:
     "For the purpose of acquiring, constructing, improving, maintaining or operating any work of public improvement, a political subdivision may levy special taxes when authorized by a majority of the electors in the political subdivision who vote thereon in an election held for that purpose."  (emphasis added).
According to R.S. 33:2711, an ordinance imposing a sales and use tax may be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors and a majority of those voting have approved the proposition imposing the tax.  R.S. 33:2714 provides:
     "The ordinance imposing said tax, and any amendments thereto, shall specify the purpose or purposes for which said tax is imposed.  The revenues derived from said tax shall be dedicated and used solely for said purposes."  (emphasis added).
Furthermore, R.S. 39:704 states, in pertinent part:
     "The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied." (emphasis added).
Based upon the above quoted constitutional and statutory provisions, it is the opinion of this office that the proceeds of the sales tax in question cannot be utilized for flood fighting purposes.  In our opinion, the revenues generated by the tax can only be utilized for the purposes set forth in the proposition approved by the voters of the District.
We are aware of the authority contained in R.S. 29:706, which provides that in the event of the declaration of a local disaster emergency, the principal executive officer of a local governmental subdivision may:
     "(2)  utilize all available resources of the local government as reasonably necessary to cope with the local disaster emergency."
However, in our opinion, this provision does not authorize the use of dedicated sales tax proceeds to be utilized for any purpose other than that authorized by the voters.  Such use would, in our opinion, violate both the constitutional and statutory limitations upon the use of such proceeds. Trusting this adequately responds to your request, I remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 0341n